                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


___________________________________________
                                                            )
ALEJANDRO ORTIZ-PATINO, on behalf of himself                )
and all others similarly situated,                          )
                                                            )
                               Plaintiffs,                  )       No. 17-cv-12400
                                                            )
                       v.                                   )
                                                            )
KAMCOR, INC. MECHANICAL                                     )
MAINTENANCE AND DESIGN, INC., AND                           )
NICK S. BEAVER                                              )
                                                            )
                        Defendants                          )
___________________________________________                 )


                ORDER OF SETTLEMENT APPROVAL AND DISMISSAL
                       PURSUANT TO FED. R. CIV. P. 23(e)

       Having considered the parties’ proposed class action settlement in this case as outlined in

Plaintiffs’ Unopposed Motion for Final Approval of Class Action Settlement (“Final Approval

Motion”), and after a hearing in open court on August 20, 2019, at which no objections to the

proposed settlement were posed, it is hereby ORDERED:

       1.      The Court finds that the Parties’ proposed settlement as memorialized in their

Settlement Agreement filed at Dkt. 42-1, is fair, reasonable, and adequate, and is hereby fully

and finally APPROVED in all respects pursuant to Fed. R. Civ. P. 23(e), the Court finding that

all requirements of that rule are met.

       2.      A Settlement Class consisting of all persons who worked as welders, pipe fitters,

ship fitters, machinists, electricians, painters, and laborers for Kamcor or MMDI in
Massachusetts for all or part of the period from December 6, 2014 to the date of Preliminary

Approval of this Settlement is hereby CERTIFIED for settlement purposes only.

       3.      The Court finds that the notice given to the Settlement Class satisfied the

requirements of Rule 23 and due process because it clearly and accurately described the claims

in the action, the scope and terms of the Settlement, and provided the Settlement Class members

with sufficient information to make an informed decision as to whether to participate in the

Settlement. The Court finds that the parties’ method for issuing notice was the best practicable

notice under the circumstances, and satisfied due process.

       4.      Lichten & Liss-Riordan, P.C. is hereby appointed as counsel for the Settlement

Class pursuant to Fed. R. Civ. P. 23(g), and Plaintiff Alejandro Ortiz-Patino is hereby appointed

as the representative of the Settlement Class.

       5.      Plaintiffs’ request for attorneys’ fees in the amount of $60,000.00 is fair, adequate

and reasonable, given the factors set forth in the Final Approval Motion.

       6.      For the above reasons and for those stated at the August 20, 2019 conference, this

action is hereby dismissed with prejudice, with all parties to bear their own attorneys’ fees and

costs (except as expressly ordered herein) and with all rights of appeal waived. Notwithstanding

the foregoing, this Court retains jurisdiction to address any issue that arises related to the

administration of the Settlement.


ENTERED this 20th day of August, 2019.


                                                         /s/Allison D. Burroughs
                                                         ALLISON D. Burroughs
                                                         United States District Judge




                                                  2
